United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
CORPS OF ENGINEERS, Seattle, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Howard L. Graham, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0356
Issued: October 14, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 22, 2015 appellant, through counsel, filed a timely appeal of a June 29,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
compensation, effective March 12, 2014 for his accepted depression; and (2) whether appellant
met his burden of proof to establish any continuing disability and residuals on and after the date
his benefits were terminated causally related to his accepted January 27, 1997 employment
injury.
On appeal counsel argues that there is an unresolved conflict in the medical opinion
evidence and that OWCP provided leading questions to the second opinion physician.
FACTUAL HISTORY
On January 29, 1997 appellant, then a 58-year-old mechanical engineer, filed a traumatic
injury claim (Form CA-1) alleging that on January 27, 1997 he injured his right shoulder and
lower back due to slipping on black ice. OWCP accepted the claim for low back strain, which
was expanded to include aggravation of L5-S1 degenerative disc disease with right sciatic nerve
impingement. Appellant stopped work on January 28, 1997, returned to work for four hours per
day on February 18, 1997, and full-duty work with no restrictions on March 12, 1997. On
April 2, 1997 he started working four hours per day again before stopping work completely on
July 2, 1997. Appellant retired on disability, effective February 14, 1998.
In a July 1, 1997 disability note, Dr. Philip N. Buenvenida, a treating family and
occupational medicine practitioner, opined that appellant was disabled from working due to a
stress disorder, L5-S1 radiculopathy, and degenerative disc disorder.
In a July 15, 1997 report, Dr. Richard G. McCollum, a Board-certified orthopedic
surgeon, diagnosed degenerative disc disease and problem right L5-S1 herniated disc and
recommended surgery for this condition.
Dr. Buenvenida, in a July 22, 1997 report, reviewed the injury and medical histories,
objective tests, and provided findings on examination. Diagnoses included severe depression,
stress disorder, and ruptured L5-S1 disc with bilateral S1 nerve impingement. Dr. Buenvenida
opined that appellant was unable to work due to his psychological conditions.
In reports dated July 26 and September 26, 1997, Victoria Katerina Lee, Ph.D. and
treating clinical psychologist, provided her psychological evaluation findings. She concluded
that appellant’s depression prevented him from returning to work for one to two months in her
July 26, 1997 report. In the September 26, 1997 report, Dr. Lee diagnosed single episode major
depression and back pain due to atrophied hand muscles and ruptured discs. She opined that
appellant’s difficulties at work following the January 27, 1997 work injury exacerbated his
depression.
On August 14, 1997 OWCP referred appellant for a second opinion evaluation with
Dr. Kevin R. McNamara, a second opinion Board-certified orthopedic surgeon, to determine
whether appellant continued to have residuals and disability due to the accepted work injuries.
In an August 28, 1997 report, Dr. McNamara, based upon a review of the medical evidence,

2

statement of accepted facts (SOAF), medical records, medical and injury histories, and physical
examination, concluded that appellant no longer had any residuals or disability due to the
accepted low back strain and aggravation of L5-S1 degenerative disc disease with right sciatic
nerve impingement. In support of this conclusion, he noted that appellant had symptoms of low
back pain and there was evidence of nerve root impingement prior to the injury. Thus,
Dr. McNamara noted that any aggravation had ceased and that appellant’s ongoing complaints
and work restrictions were attributable to his preexisting degenerative disc disease.
On November 25, 1997 OWCP issued a notice proposing to terminate appellant’s wageloss compensation and medical benefits for the accepted conditions of lumbosacral strain and
aggravation of L5-S1 degenerative disc disease with right sciatic had resolved without residuals
and disability.
In a December 26, 1997 report, Dr. Lee opined that appellant’s severe-to-moderate
depression had been aggravated by pain caused by the January 27, 1997 work injury.
By decision dated March 16, 1998, OWCP finalized the termination of his compensation
and medical benefits, effective that date. In support of its decision, OWCP found the August 28,
1997 opinion by Dr. McNamara, a second opinion Board-certified orthopedic surgeon,
constituted the weight of medical evidence in establishing that appellant’s accepted lumbar
sprain and temporary aggravation of L5-S1 degenerative disc disease with right sciatic nerve
impingement had resolved without residuals or disability.
On March 23, 1998 appellant requested a hearing before an OWCP hearing
representative.
In an August 31, 1998 report, Dr. Lee opined that appellant’s depression had been caused
by his January 27, 1997 work injury to his back. Appellant’s depression had been further
aggravated by the stress due to the adversity and controversy involved during his rehabilitation.
By decision dated December 22, 1998, an OWCP hearing representative affirmed the
termination of appellant’s wage-loss compensation and medical benefits, effective
August 28, 1997. The hearing representative found that the medical evidence of record was
sufficient to warrant further development on the issue of whether the January 27, 1997
employment injury caused a psychiatric condition.
In a February 9, 1999 report, Dr. Michael K. Friedman, a second opinion Board-certified
psychiatrist, based upon a review of the medical evidence, SOAF, and examination, concluded
that appellant’s preexisting depression had been exacerbated by the January 27, 1997 work
injury. He was uncertain whether appellant was capable of working due to depression and
significant concentration problems. In an addendum, Dr. Friedman opined that after reviewing a
completed MMPI-2 by appellant that the profile did not correlate with his diagnostic
impressions. He concluded by stating his diagnostic impressions were unchanged.
In a May 25, 1998 supplemental report, Dr. Friedman responded to OWCP’s request for
clarification. He reiterated his opinion that the work injury exacerbated appellant’s preexisting
psychological condition and temporarily disabled him.

3

In a second supplemental report dated August 6, 1999, Dr. Friedman noted that he was
unable to provide any opinion as to when appellant’s temporary aggravation of his psychological
condition would resolve.
On September 14, 1999 OWCP referred appellant for another second opinion psychiatric
evaluation as it found Dr. Friedman’s opinion not well rationalized. In an October 1, 1999
report, Dr. Larry S. Bornstein, a second opinion Board-certified psychiatrist, based upon a
reviewed of the medical records, SOAF, and examination, concluded that there was no
psychiatric condition due to the January 27, 1997 work injury.
By decision dated November 2, 1999, OWCP denied the expansion of appellant’s claim
to include a psychiatric condition. It found that the weight of the medical opinion evidence
rested with Dr. Bornstein’s opinion.
On November 22, 1999 appellant requested an oral hearing before an OWCP hearing
representative, which was held on August 2, 2000.
By decision dated October 27, 2000, an OWCP hearing representative set aside the denial
of appellant’s psychiatric claim. The case was remanded for referral for another second opinion
psychiatric examination as Dr. Brownstein did not allow appellant to have a physician present at
the examination pursuant to 5 U.S.C. § 8123.
In a January 29, 2001 report, Dr. Sharon Romm, a second opinion Board-certified
psychiatrist, based upon a review of the medical records, SOAF, and findings on examination,
concluded that appellant had no psychiatric condition due to the January 27, 1997 work injury.
On March 12, 2001 OWCP referred appellant to Dr. Howard Berryman Edwards, a
Board-certified psychiatrist, for an impartial medical evaluation, to resolve the conflict in the
medical opinion evidence between Dr. Romm and Dr. Lee on the issue of whether appellant’s
depression had been caused or aggravated by the January 27, 1997 work injury.
In an April 26, 2001 report, Dr. Edwards, based upon psychological testing, examination,
review of the SOAF and medical record, opined that appellant’s depression had not been caused
or aggravated by the accepted January 27, 1997 work injury. He also opined that appellant was
capable of working full time with no restrictions due to a psychiatric condition.
By decision dated May 15, 2001, OWCP denied appellant’s claim for a psychiatric
condition. It found that the weight of the medical opinion evidence rested with Dr. Edwards’
opinion as an impartial medical examiner.
Appellant requested an oral hearing on May 25, 2001. Following a preliminary review,
by decision dated February 11, 2002, OWCP’s hearing representative set aside the May 15, 2001
decision and remanded for further development. She found that Dr. Edwards’ opinion could not
be accorded the special weight of the evidence as he relied upon medical evidence which was not
contained in the record. Thus, there remained an unresolved conflict in the medical opinion
evidence.

4

In a June 18, 2002 report, Dr. C. Richard Johnson, a Board-certified psychiatrist and
impartial medical examiner, opined that appellant’s depression was due to the accepted
January 27, 1997 work injury. He also opined that appellant was capable of working from a
psychiatric viewpoint. In a July 12, 2002 supplemental report, Dr. Johnson provided further
reasoning for his conclusions.
On September, 19, 2002 OWCP referred appellant for another impartial medical
examination with Dr. Daniel A. Sherman, a Board-certified psychiatrist, as it found the conflict
in the medical opinion evidence remained because Dr. Johnson’s opinions were flawed and
insufficient to resolve the conflict.
Dr. Sherman, in an October 4, 2002 report, noted the accepted conditions of low back
strain and temporary aggravation of degenerative disc disease with impingement, which had
resolved. He reviewed the medical evidence, SOAF, injury history, and mental status
examination findings. Dr. Sherman diagnosed major depression which he attributed to the
January 27, 1997 work injury. He further opined that appellant continued to have residuals,
which had diminished, and was disabled from working due to the psychiatric condition.
By decision dated October 22, 2002, OWCP expanded acceptance of appellant’s claim to
include depression in an October 22, 2002 decision based upon Dr. Sherman’s opinion.
In a December 12, 2002 attending physician’s report (Form CA-20), Dr. Lee diagnosed
depression due to a back injury. She noted that appellant periodically received psychotherapy
for his severe major depression.
By letters dated March 4 and May 15, 2003, OWCP requested Dr. Lee to provide records
regarding her treatment of appellant. There was no response from Dr. Lee.
On November 8, 2002 and July 16, 2004 appellant elected to receive benefits under
FECA in lieu of retirement benefits under the Office of Personnel Management (OPM), effective
September 10, 1997.
OWCP paid appellant compensation under the supplemental rolls for the period
September 10, 1997 through August 7, 2004. Beginning August 8, 2004 appellant was placed on
the periodic rolls for temporary total disability.
By correspondence dated October 30, 2009, OWCP noted that the last medical evidence
it had received was in December 2002. It informed appellant that while in receipt of wage-loss
compensation he was obligated to provide annual updated medical reports concerning his
accepted depression. Appellant did not respond to OWCP’s request for updated medical
evidence.
On April 29 and May 25, 2011 OWCP referred appellant for a second opinion evaluation
with Dr. Douglas Robinson, a Board-certified psychiatrist, to determine whether appellant
continued to suffer residuals from the accepted consequential injury of depression.
In a May 26, 2011 report, Dr. Robinson reviewed appellant’s past and current psychiatric
history, employment injury history, medical record, and SOAF and mental status examination.
5

Psychological diagnoses included major depression, dysthymic disorder, passive-aggressive and
dependent personality features, and psychosocial stressors of immigration due to martial law,
conflict with supervisor, marital difficulties, financial concerns, and chronic medical conditions.
Dr. Robinson concluded that there was no evidence that appellant continued to suffer from
depression due to the accepted back conditions and that he was capable of working. He
attributed appellant’s current symptoms to dysthymic disorder which was unrelated to the
January 27, 19973 work injury.
In a letter dated October 8, 2013, OWCP informed appellant that he was required to
submit periodic reports from his treating physician regarding the accepted conditions of
lumbosacral sprain, aggravated degenerative disc disease, and major depression while in receipt
of compensation. It afforded him 30 days to submit the additional medical evidence. Appellant
was advised that, if no medical evidence was submitted, he might be referred for another medical
evaluation. No evidence regarding his back conditions was received.
In a November 12, 2013 work capacity evaluation psychiatric/psychological form
(OWCP-5c), Dr. Lee opined that appellant’s depression/psychological condition was “no longer
a problem” and any work restrictions were due to his orthopedic condition. She noted that based
on appellant’s self-assessment he was unable to work due to physical reasons.
On December 12, 2013 OWCP referred appellant for a second opinion evaluation with
Dr. Edward Arrington, a Board-certified orthopedic surgeon, for an opinion as to whether
appellant’s accepted orthopedic conditions had resolved.
In a January 11, 2014 report, Dr. Arrington, based on a review of the SOAF and the
medical evidence, and physical examination, diagnosed lumbosacral strain/sprain, history of
preexisting lumbosacral degenerative disc disease, preexisting lumbar compression fracture,
history of depression, history of preexisting multilevel cervical spondylosis, and 1994
automobile accident. Appellant reported bilateral toe numbness, right shoulder pain, low back
pain, and right lower extremity pain radiating into his knee. He related an inability to perform
toe and heel walking due to his back pain. A physical examination demonstrated normal gait; no
tenderness on palpation of the cervical, thoracic and lumbar spinous processes and musculature;
negative bilateral straight-leg raising; and grunting and groaning on lumbosacral range of
motion. Dr. Arrington opined that appellant had no residuals or disability due to the accepted
low back strain and temporary aggravation of L5-S1 degenerative disc disease with right sciatic
nerve impingement. He attributed appellant’s physical limitations to his preexisting multilevel
cervical spondylosis and degenerative disc disease.
On February 4, 2014 OWCP issued a notice proposing to terminate appellant’s wage-loss
compensation and medical benefits as it found he no longer had any residuals or disability due to
his accepted January 27, 1997 employment injury. It found that the weight of the medical
evidence rested with Dr. Lee regarding appellant’s claimed emotional condition, and with
Dr. Arrington regarding his claimed orthopedic conditions. OWCP afforded appellant 30 days to
respond to its proposal to terminate his benefits. No response was received.
3

The Board notes that Dr. Robinson’s report includes a typographical error as he mistakenly notes the date as
January 7, 1997.

6

By decision dated March 11, 2014, OWCP finalized the proposal to terminate appellant’s
medical benefits and wage-loss compensation, effective March 12, 2014.
On March 12, 2014 OWCP received appellant’s March 1, 2014 letter disagreeing with
the proposed termination of his benefits. Appellant alleged that Dr. Arrington did not consider a
December 3, 2013 magnetic resonance imaging (MRI) scan when making his opinion.
On April 15, 2014 OWCP reissued the March 11, 2014 termination decision as it had
been sent to an incorrect address for his counsel. It noted that Dr. Arrington did consider the
December 2, 2013 MRI scan in his opinion as it was noted under the section of his report titled
“Additional Record Review.”
Subsequent to the April 15, 2014 decision, OWCP received a March 25, 2014
consultation report by Dr. Andelle Teng, an examining Board-certified orthopedic surgeon,
Dr. Teng reviewed appellant’s injury history, reviewed objective tests, and provided physical
examination findings. She diagnosed chronic low back pain, lumbar strain/sprain, reported L5S1 injury with right sciatica, L5-S1 degenerative disc disease, multilevel disc bulges with lumbar
stenosis, possible right lower extremity radiculopathy, right arm pain possibly due to
radiculopathy, and left dorsal first web space severe atrophy. Dr. Teng informed appellant and
his wife that there was no test which conclusively could determine the cause of appellant’s neck
and back pain. She informed appellant that she would need old MRI scans and notes to compare
prior to making any determination.
On April 6, 2015 counsel requested reconsideration. He argued that Dr. Arrington’s
opinion was not well rationalized and based on leading questions. Counsel also contended that
medical evidence was insufficient to support termination of benefits for his depression as the
attending psychologist’s opinion was not well rationalized and the May 26, 2011 report by
Dr. Robinson was stale.
By decision dated June 29, 2015, OWCP denied modification.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.4 After it has determined that an
employee has disability causally related to her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.5 OWCP’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.6

4

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

5

I.J., 59 ECAB 408 (2008); Elsie L. Price, 54 ECAB 734 (2003).

6

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

7

The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.7 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.8
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s claim for lumbar sprain, temporary aggravation of
aggravation of L5-S1 degenerative disc disease with right sciatic nerve impingement, and a
consequential injury of major depression. It terminated his compensation and medical benefits
for the accepted lumbar sprain and temporary aggravation of aggravation of L5-S1 degenerative
disc disease with right sciatic nerve impingement effective March 16, 1998.
At the time of the March 14 and April 15, 2014 decisions, the only condition appellant
was receiving wage-loss compensation and medical benefits for was the consequential injury of
major depression. Thus, the issue on appeal to the Board is whether OWCP met its burden to
terminate appellant’s benefits for the accepted major depression. The Board finds that OWCP
met its burden of proof.
In finding that appellant’s accepted major depression had resolved without residuals,
OWCP relied upon the opinion of his treating psychologist, Dr. Lee. On November 12, 2013
Dr. Lee opined that appellant’s depression was “no longer a problem” and attributed any work
restrictions he had to his orthopedic condition. OWCP informed appellant of his responsibility
to provide annual updated medical reports while in receipt of compensation in letters dated
October 30, 2009 and October 8, 2013. It also requested that Dr. Lee provide reports regarding
her treatment of appellant in letters dated March 4 and May 15, 2003, noting that last medical
report it had received was dated December 23, 2002, and requested that appellant provide an
updated medical report. Dr. Lee did not respond to OWCP’s requests. Appellant did not
respond to the October 30, 2009 request, but did submit Dr. Lee’s November 12, 2013 report in
response to OWCP’s October 8, 2013 request.
The Board finds that Dr. Lee’s opinion that appellant no longer had any residuals from
his accepted psychological condition, and was no longer disabled due to that condition, is
sufficiently probative, rationalized, and based upon a proper factual background. Prior to the
November 12, 2013 report, Dr. Lee’s most recent report was a December 12, 2002 report.
OWCP properly relied on Dr. Lee’s opinion to terminate compensation. Dr. Lee was appellant’s
attending psychologist who diagnosed his emotional condition and provided therapy. In
addition, her opinion is supported by the May 26, 2011 report by Dr. Robinson, a second opinion
Board-certified psychiatrist, who opined that there was no evidence of depression resulting from
the accepted back conditions. Therefore, Dr. Lee’s report represented the weight of the medical
opinion evidence. Accordingly, the Board finds that Dr. Lee’s opinion constituted sufficient
medical rationale to support OWCP’s April 15, 2014 decision terminating appellant’s
compensation for his emotional condition. Thus, the Board finds that OWCP met its burden of
7

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

8

Kathryn E. Demarsh, id.; James F. Weikel, 54 ECAB 660 (2003).

8

proof in terminating appellant’s wage-loss compensation and medical benefits, effective
March 12, 2014 as appellant’s accepted depression had resolved without disability or residuals.
On appeal counsel contends that there is an unresolved conflict in the medical opinion
evidence between appellant’s treating physician and the second opinion physician, Dr. Arrington,
on whether appellant continues to have residuals and disability due to his accepted employment
conditions. He also argues that OWCP provided leading questions to Dr. Arrington. Contrary to
counsel’s contentions there is no unresolved conflict in the medical opinion evidence as
appellant has not provided updated medical reports for the accepted conditions. The only recent
report is from Dr. Lee who opined that appellant’s depression had resolved. As noted above,
OWCP had terminated appellant’s wage-loss compensation and medical benefits for his
orthopedic conditions, effective March 16, 1998. The only condition OWCP was still paying
appellant wage-loss compensation and medical benefits for was the consequential depression.
Whether leading questions were provided to Dr. Arrington is moot as OWCP did not rely upon
that opinion when it terminated compensation benefits in 1998 for the accepted orthopedic
conditions.
LEGAL PRECEDENT -- ISSUE 2
As OWCP met its burden of proof to terminate appellant’s compensation benefits, the
burden shifted to him to establish that he had any disability causally related to his accepted
injury.9
To establish causal relationship between the condition as well as any attendant disability
claimed and the employment injury, an employee must submit rationalized medical evidence
based on a complete medical and factual background, supporting such a causal relationship.
Causal relationship is a medical issue and the medical evidence required to establish a causal
relationship is rationalized medical evidence.10
ANALYSIS -- ISSUE 2
As OWCP met its burden to terminate appellant’s compensation, the burden shifted to
appellant to prove that any disability or residuals due to the accepted consequential injury of
major depression or the previously accepted lumbosacral strain and aggravation of L5-S1
degenerative disc disease with right sciatic.
In requesting reconsideration, appellant did not submit any new medical evidence.
Instead, he contended that OWCP erred in relying upon Dr. Arrington’s opinion in terminating
appellant’s compensation for his lumbar sprain, temporary aggravation of aggravation of L5-S1
degenerative disc disease with right sciatic nerve impingement. He also contends that the record
contain no well rationalized medical opinion showing that appellant’s depression had resolved as
Dr. Robinson’s opinion was stale and Dr. Lee’s opinion was not well rationalized.

9

See Joseph A. Brown, Jr., 55 ECAB 542 (2004); Manuel Gill, 52 ECAB 282 (2001).

10

Paul Foster, 56 ECAB 208 (2004); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

As noted above, OWCP found that appellant’s accepted lumbar sprain and temporary
aggravation of L5-S1 degenerative disc disease with right sciatic nerve impingement had
resolved without residuals or disability and terminated his benefits effective March 16, 1998.
Thus, at the time of the April 15, 2014 decision, appellant was not in receipt of wage-loss
compensation or medical benefits for his orthopedic conditions. Counsel has not provided any
medical evidence showing that appellant had any residuals or disability due to the accepted
lumbar sprain and temporary aggravation of L5-S1 degenerative disc disease with right sciatic
nerve impingement on or after March 16, 1998.
With respect to the accepted depression, counsel has not submitted any medical evidence
showing that appellant continues to suffer residuals or disability due to his work-related
depression. He contends that OWCP erred in relying upon the opinions of Drs. Lee and
Robinson in finding appellant’s depression had resolved without residuals or disability. As
discussed above, OWCP did not rely upon Dr. Robinson’s opinion in finding appellant’s
depression had resolved. Rather, it relied upon Dr. Lee’s opinion and the lack of any annual
medical reports showing appellant continued to have depression and received treatment for that
condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective March 12, 2014, for his accepted depression. The
Board further finds that appellant has not met his burden of proof to establish any continuing
disability or residuals due to his accepted January 27, 1997 employment injury.

10

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 29, 2015 is affirmed.
Issued: October 14, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

